 

Us. ERI COURT

Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Pagq N@RId! i BBOr OF TEXAS

 

 

LED

 

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

SEP 21 2020
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS Late
Fort Worth Division CLERK, U.S. DISTRICT COURT

5 By
Wendy Bpweze (2293-010
Plaintiff's Name and ID Number AMENDED COMPLAINT

tue, Cocael\\ , Cork Worl? VK

Place of Confinement

 

Deputy

CASE NO._ 4:20-CV-898-P
(Clerk will assign the number)

Lycden Caocc

Defendant’s Name and Address

IT. Ankbonu Ho®, ENC Carsweil
ear \\. and Address 0. b | Bo & > 39

KL Dotlec Worth TK tole?
Deteudant’s Nawte and Address wa W om \

( DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

 
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 2of20 PagelD 340

FLLING FEE AND IN FORMA PAUPERIS (1FP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? ‘YE s ANo
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

ge

Approximate date of disposition:

 
I.

Il.

Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 3of20 PagelD 341

PLACE OF PRESENT CONFINEMENT: © AG, Carswell

EXHAUSTION OF GRIEVANCE PROCEDURES: Doe res, COU \& rol.
Have you exhausted all steps of the institutional grievance procedure? 2 re. a“ VO gen YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Wendy E- CD NSA 4F (22G° 4-010

Cedcrot Medical Cermler, Corawell
0b. Act 99133, fork Woe TK. FE152

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Worden Care FHC Carswell
P.6. 80% 3213), Cl. Weel, TH, 2693
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Aoks\ Lodi ele mince , ification Of Covet do tienc| Lie, hele,
Hetialt Vad fe rence \ olby Sse Cite Gnew Oawsovw | Pa ASlmen:
Defendant #2: LT. Bobleny- LHe, Cacawell, 0.0. Be to2137, Al. Werth Tr AY2?.
CrseVer, Choose a: ond Phisical ‘ Wad Flerence , We i olations , oF

Cne| Maly
Beng Conakry a) Or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3: LA 1 GR th - ¥ HC Coarse il
P.O. Bok 99v82, CL. Worl VW 36152
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Seen OF alee
Defendant #4: tA cS - Ce\ e- Reowls _ fNe Carswe |!
P.O. Bet 92132, F4-Woeth Te 26152
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Some cou obey 2.
Defendant #5: Hs : ee 2aco\t : Weed OF Alea ays
SHE, Corsse\l, 0b. BOKS7G? Fl Woelh TK Wor
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Aame OF alwuc-
a6 - De. Daody FMC, Coreusell. BO: BOX 52133, Chieeth

Bt ReNical Merecdor Deel ongham : a REIS? |
FHE Carsyusell PO Gen 97133, Ph Worl TH. 26159.

3
Same oS akeve”:
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page4of20 PagelD 342

V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that 1s, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

= hot Pequds Ap * ‘sshrews Wos ‘aucldect in o\\ Cloins .
AdnoA Sronds Os ca \ De fendean As (6 DONE COO, R\cke.
osk Covurk ko Tnclude each. )

Viele ons OE CE amendmen - Ccve \ and bnavseqvl
Pomiah ment, Tokel Lock of indt feerence towered Welfare
Ine alka, mental Weal , Saredey , ene Gp wWelines, hyo’ ne
Needs , Coed, Sechc. \ Of alone, ane VAe us LNG -

“Yemerse al ~ CA ants A & OCC CBs, \ean.\ Work mor \

\lerloa\ GSS old and eslous € ¥\sc 4 ngomeRov Mm On Cov idl IS
Disresard for Te 3\\ ng eit atment OF CaVid- “AG 1 Ch ey ica.|.
VI. RELIEF: Qasu \is .
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

“Ydiesy Crenges , ele€ of aloe members jp, Compensa hen

ptt Sepleret- Be fore ye Weve ils me. Lice dime of
NS rance .

VIL GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

\2293-c\0

VID. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES ns NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

Court that imposed sanctions (if federal, give the district and division):

Case number:

 

 

I
2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES NO
uh nd

Case 4:20-cy,00898-P DocuMehtB Filed 09/21/20 Page 5 of 20 PagelD 343
Cause of ACTION

__ Ve lation oF §* Ammenda mest

The prison authorities did Aol fake the

inmates Needs dAuring a Werld Wide Pandemic
wto consideration ¢ and ~chid us roi de COVA ible

of decency",
\. Tt) bance Tadi@&erence. _

a Extreme and un yushey <a. Security
WEARS UVES wim lad shervef what
lea to “Negative” COV ID-14 wn mates to_

_ beyne “Corced. inte becoming” “poste” ‘eat |
CeviS-l¥ cos Ting inves and Sac ther subtentg.

—_ A Denia eS BAM. “nentbmentS. oe
_ QO) Prysicel - ee

&® Mental Oo
4. “Unnecessar j and Wanten fliction —
oF Pain:

Prison eFCiarals most peo pond. foal oF.
Sour, Senovs Medical needs ViID-iF con _

Nor be taken aS non-serious and that is how

AY Was ands handled here at AMC iC Carswell. —

8. Ceting ¢Bedding
oo Wemen were. Gar to wear tw same.

dirty clothes & bedding For 18 Aoys ies =—

—ushile. sick. worth. COVA.

©. Failure do allow then mates. 40 prop

- OVS Pose OF Wasres wiolake the
Pumendmenk» ALEethe samates in. on
AaANotn were threatened aN Qn. point”
over restroem needs and lacdktes,
Wieeding en them selueSs. and ucmathia
en them se\veS« We were “told® au

LT. eetrorst BUTLER ~ Its bad enough

 
 

~

w
; a
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page6of20 PagelD 344 ®

fi a
thet yas Cre Bceeathing. while LT. AAT NONY
was brandishing firearms, LT. ANTHONY.
was going into Cells wavi around, a snote gun
\ooking Weapon as ‘ing ‘Loho's. ee so

_ toda ng SEMA. some boo is i" and a \so € Sek
and. Vaunkin nv Hatt acre. avouk. +o. soe co hse

Tw 4a\\ avout ee

“7. No. access to. Reais or [aaa
These provided. by the, institution as well
oS nose on commisss aT SiWice. we Bere
_ AoT pecmitted +e Shoe We. alse hack Sen. s
; osteck evere where about ee OT anes oe
—— venty hue to Covid-i¢f , Ver on. sevegal _

_ OCCASSIONS , Lor Several aus cx time, can out _

_0€ Mand Soap in the ReStreoms

_§. NOHOT meals for 23 day ay. aaa Sack |
_meals, refes cred to ly AATHOMSY. |} as

“BAG NASTIES”, ON 2 jeya\ occassions
; xhere. Was WoLDED \enchmeat and OU.
Venetables yok loere prow and
_ 6l\iwes —

 

 

  

+ Woyen bcovalhty ‘ko Hu
atrention, were told “dere Sorry pn
out. snack is wnat oe. have “ro aoe dail
MA Sancka cy edvivon Meny 1S a. basic
Numan Meed hat a Penal a SvEDEL to

must previde™,

   

 

 

a. Notwroviding proper PPE per CDC

— 94 ve pr Se ote coper fodloves at

— all, Sek. Members i the | OC ers

a "Drie. hare A\So. dong « a Veo suit Roe

bein ay made to wock iN tezardeus
fond Anon and Net Provided p TO nN. PPE.

— Se\€- care iS some ng, Anak Sy nox -alloaed .
le. Over Crewe , and NO. —Secial Distancia,
. There aretiso: er. Xo. Oy) ADYTO Ki 1Vic a
_B’X\0! cell Khad has a sets oF ace
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 7of20 PagelD 345
bed S., a oes! with attachedk chair and
U LockerS. ThereSore , we Coutd Not social
distance. nak we cle rcek to live iw. ceEMS . oe
with. positwe oy) D-(A jamotes , Tnwckes _
that Were Very (ll and with a +otoQ
wctielerence for cher inches. Yea\ yh.
Tnwodkes. whe hed tested. Meath ve | [-Y
Ames. pene fo testing posithue, had been
—Lwvind.. in the same ces cont) Seclovs lt Sick.
inmectes Which contd. ne be moved ddeto
Ov ec Croweling

    
 

We nave suleced. a Me tual! anor,
_eCeck. Sheat p roduces. Ao. Ben CAN Hon of |
a sina\e , dteniria ble Grae need
“IM order to become unconshtublionel ing
COWWNGNON.

 

 
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 8of20 PagelD 346

C. Has any court ever wamed or notified you that sanctions could be imposed? YES X NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on‘ Sept eth Wendy S-Wyno2re.

DATE

 

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. Lunderstand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand | must exhaust all available administrative remedies prior to filing this lawsuit.

4. lunderstand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless | am under
imminent danger of serious physical injury.

5. [understand even if] am allowed to proceed without prepayment of costs, | am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Oo

\eib day of seri. ,20 AD

(Day) (month) (year)

Signed this

 

 

\Denedcs sy OSL CA.

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 9 of 20 PagelD 347 D
‘ t

£9. A i\ 7 D Decloacosons. al evenns, -
a treatments, Crue y and inhumené__ oe
oo _ Factors wh ich_pro vite dotes ,.Vimes
and names as evidence oF fact.

 

ae . (See List of Names. Prev, vided >

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00898-P Document 10

FAITH M. BLAKE,

(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),

MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-046),

Filed 09/21/20 Page 10of20 PagelD 348

§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
S
§
§
§
§
Case 4:20-cv-00898-P Document 10

ANIKA FOLSOM,

(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),
LAURA SHAUGER,
(No. 68517-066),

WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

Filed 09/21/20 Page 11of20 PagelD 349

02 UO? UP CO? UG2 UGD UG) COD UOD CON 6G? COD 60D CGN 6on GOD GOD 6G? 60D 6G? 60D 60D GOD LOR OD UG) GD GON 00D GOD GO? 06D LGD GOD GD GOD GOD CGD 60D 60D 6G? GO Lon UG

tp
Case 4:20-cv-00898-P Document 10

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,

(No. 53803-177),

DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,

(No. 28516-009),

TESA KEITH,

(No. 58769-177),

ERIKE MIJAREZ,

(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,

(No. 26623-078),
YVETTE AVILA,

(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

Filed 09/21/20 Page 12 of20 PagelD 350

C00 UO COP COR UO) 0G) OD CGD 0GD COR 6G? COD UO) COR OD UG2 UG UO UG? 00D CO? LGD UG? UO? LOD 60D 00) U0) UO UO 00? COD UG) LOD 60D Un WO Un On 00D 0D oD
Case 4:20-cv-00898-P Document 10

CRYSTAL THOMAS,

(No. 27832-078),
KRISTINA KOEHN,

(No. 15271-062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,
(No. 38575-379),

ASHLEY VANDENBURG,
(No. 77327-061),
VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,
(No. 48416-177),
MIRANDA FOURNIER,
(No. 20566-078),

TARA CHILDRESS,

(No. 27847-045),

Filed 09/21/20 Page 13 o0f20 PagelD 351

7 UO? UO? WO) OOP COD COR 60D 602 U0) U0) 0D 80D COD 00) 002 662 OD UD

|
|
i

}
i
t
|
{
|
. C5
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page14of20 PagelD 352

: ” Weemaericl last

 

OY shar- Telegram report by . Koiley Nol anson.

Cece ottoch.d ex bt) .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
4

‘Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 15 of 8.  Ryesio 353

 

Cv (donee.
oa Berence

Women say they face COVID at Fort Worth prison Ord €ycleaordina

StarTeleg ravd F4. Ocethh TAcasg ‘ Cannpellung,

eaten BARON Lead +
AUGUST 31, 2020 05:00 AM , UPDATED AUGUST 31, 2020 03:29 PM Bo

Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected
to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medical Center Carswell, its
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-19 ran through the prison.

rh ary eT

“While the public only hears one side of the major business (BOP and FMC Carswell), the
forgotten lives of mothers, daughters, grandmas. granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

In response to allegations of mistreatment at FMC Carswell, the Bureau of Prisons sent a statement on its general
policies for handling COVID-19. In part of the statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”

The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994. The facility, which

currently houses about 1,300 inmates, has a checkered history of accusations of sexual assault and medical neglect.
Most women are serving sentences for drug or white-collar crimes and have medical issues.

In April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus — she would not be
the last.

The description of what women at FMC Carswell have gone through for the past two months is based on interviews
and the more than 200 pages of written testimony from women in Unit 2 North, the first unit to be hit with COVID-

19.

On June 30, the first cases of community spread began at Carswell, according to the lawsuit and adjoining
testimony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2 North, are set up inside a four-story high rise. Cells, which hold four women
in a 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center.

While the facility had already been on lockdown -— not allowing visitors or daily outdoor time — Carswell shut
down the commissary and all activities. For three days, women said, they did not have contact with their families.
The TVs were turned off; officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside, Since the commissary was shut down,
inmates said, they also went three weeks without being able to buy items such as soap, aspirm or tampons.

The prison stopped serving hot meals. For 19 days, the women said, they received one sack of food a day — inmates
called them “bag nasties” — which served as lunch and dinner.
_ Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page16 of 20 PagelD 354 5

The vegetables they would give us were brown and dirty. The meat smelt old. The
muffins had mold on them. The fruit was rotten. They expected us to hold onto
the lunch meat unrefrigerated for hours and eat it for dinner. Juliana Elaine Lourde

The bag usually consisted of “eight pieces of bread, two slices of lunch meat, an apple or orange, half an onion, half
a tomato and a bag of chips,” one woman who asked to be identified by her initials M.S., wrote in her tesumony.
“The vegetables were always brown and soft. My bunkie’s bag once contained a fly in the bag.”

The prison removed women from the unit who worked in sanitation or food service so they would still be able to
work. Women received cloth masks that are washed once a week, and staff put up plastic shower curtains in the

open doorway of the women’s cells, inmates said.

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison, women in 2? North said they were subjected to malicious treatment from
two officers.
On June 30, women were kept in their cells for three hours, and many had to use the bathroom. Some have medical

paperwork that allows them to go to the bathroom without permission, and a group started to line up to use the
restroom. A staff member hit the panic button and said there was a riot.

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and
Butler carried pepper spray. Anthony waved the gun in the air and said inmates “need to stop testing him,” one
woman, Rugayya Abdul-hakim, wrote. Another woman asked Butler what they had done wrong, and he said that

“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, triggering her PTSD from a past abusive relationship.

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony called us cows. Lt. Butler, in response to one of the girls asking, ‘What
did we do wrong?’ he said, 'Y‘all are breathing; that's wrong enough!" Rugayya

Abdul-hakim

“| refused to move even though there was blood trickling down my legs. My clothes and linen were both blood
stained. | was so humiliated,” she wrote.

The lawsuit specifically names Butler and Anthony as defendants.

When asked about this incident and others specifically named in the lawsuit, the BOP said it does not comment on
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARANTINE

As tensions rose at the pnson, COVID-19 cases did, too.

The prison started mass testing in early July. On July 6, 51 women and two staff members were positive. By July 21,
510 women in the prison tested positive for the virus.

According to the lawsuit, women who tested positive were pulled from their cells and sent to a quarantine unit called
M2. They had to leave most of their items behind, which were transferred to an unlocked room where possessions

were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, said those women who were quarantined were “treated absolutely
horribly.”
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page17of20 PagelD 355 4

A woman described her time in M? in a letter to the Star-Telegram. The Star-Telegram is not using her name
because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms of COVID-19 on July 10. She had a cough, shortness of breath,
could not taste or smell, and she had nasal discharge. She asked her unit manager to see a doctor, but had to wait 16

hours to be seen by medical staff or be tested.

As a sanitation worker, I did my job to not only clean but to keep staff and inmates
safe by working day and night. I feel my efforts have not been appreciated and I have
been punished for being sick. Tanya Torrence

When she tested positive, she was put in a room with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in M2 had been in the same clothes for 19 days, she said. She said two officers at M2
were “wonderful” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a

day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed
in aroom with 10 women and “our food is thrown in and kicked in by their feet like we’re dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman’s tongue swelled inside her mouth, Panzo wrote.

M.S. wrote that a woman with COVID-19 had a high fever and “staff refused to help her, so she slit her wrists
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, a woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”

DEATHS AT CARSWELL

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “were left in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other

inmates.

Veronica Carrera-Perez, 40, was transferred into a cell with a woman who had already tested positive for COVID-
19. Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman, who was released after
she completed her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months after she applied for and was denied home confinement. In her
motion for release, she said her medical conditions consisted of shortness of breath and possibly breast cancer.

Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

Sandra Kincaid, 69, was the second woman to die on July 14.
On July 20, 51-year-old Teresa Ely died while on a ventilator.

Wendy Campbell, 56, died on Aug. 15
Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic inmates whose condition “rises to the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have
one.”
1O
. Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 18o0f 20 PagelD 356

I’m only 28-years-old. Will I be able to go home healthy to be a mother to my kids? Or

will I die behind bars? Genesis Gonzalez

Carswell is not accredited as a hospital, so inmates are sent to a local hospital.

Carswell is not the only prison to struggle with containing the virus. Across the country, 117 people incarcerated in
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one
point had the most cases in the country, and FCI Seagoville took that spot in July.

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and

go, bringing and taking home the germs of the community.

“Now we’ve had a domino effect where it hits a state and it hits the prison, and once it gets into the prison, it’s
wildfire,” Ring said. “There’s no slowing it down.”

RECOVERED?

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were

served again.

But women say the virus is not over. On Aug. 25, Blake said women are still showing symptoms of COVID-19. but
they are not being tested anymore. Sandra Shoulders, who is an inmate in Unit 1 South, said 34 people were
transferred into her unit on Aug. 25 and they had not been tested.

I have never felt this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of positive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accordance with CDC guidelines.” The BOP said the prison follows CDC
guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emotional toll of the lockdown and how they were treated. Childress,
who has anxiety, has not been able to see a counselor for three months.

“They'll have people walk through the units, but that doesn’t help,” she said. “There is no psychological help or
sitting down one-on-one.”

Childress, and other women in 2 North’s lawsuit, hope to find justice for what they say has been cruel and unusual
punishment. She and Blake stressed that they need to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Judge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and file her own lawsuit separately.

Blake and Childress said that some of them have faced retaliation for signing onto the suit.

“Anytime we try to speak up or get up, we’re yanked out, we’re isolated.” Blake said. “We get put in the SHU. They
take our mattresses away from us, so we're sleeping on metal frames. A lot of the women are scared.”

She said some of the women in the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 19 of 20 PagelD 357 &

=n
T

as ral i\
— Decument List

©). Nxdkeo of Actions by LT. ANTHONY

ON ideo footage of Actions by LT. ANHaOY
and LT. BUTLER Mm Hesswig_ poit tsovpThH
_7 Fectage to shoe of vse © Ecce and

— and LT ROTLER in Housma.

Ao ebYain *ho. Ce eloGe

__~ Counse\ peeded to obtam evidetce

= Per Rule 3H(a), |
eM. Laence wr \ be Te@ueste

©) Exes of “Phone Condo m_subwtk
_ _-~ro Caucts in Of. aMal complaint, e .
(Ce) Exnibc: ef ‘Wiashs that wee € roy ded

Ont aNoth
ors neehed

   
 
 

= counsel and imvesyvaqce

_Complaw + _ ee oo

_ prachce of TndiCfecence and cruelly,

___ vbefore ts missing « _

 

= Shows we peated albu Seo as apatytern oe

of condoned Behavior by FMC CacsweM _

FED R»Civ, P on

    

 

 

 

 

 

 

to Ye Mmates.. See. Mask ext a
ne ay et iqnal’ como lant offered iy

Masks DoWOT yaad meet CDC auidelines |

_ Soi) Blake vs Warden Cocr 4490 -CY-OO8OT “FP

 

 

and stale meyers have alSo sued FUC

_Carswe\l Soc NOT providing proper PPE geal:
TE the “Aid Nok provide! te to ak oe
_ stage, then \now \ew down endhe indkSecence

CAC Or- HH

\adder are she nwates 7?
Case 4:20-cv-00898-P Document 10 Filed 09/21/20 Page 20o0f20 PagelD 358

Wendy Cpr 2e

Lit

HAUr Digi biGt byw ; x
RTHERN LIST. OF 1X Go Aid
ye eiaoivisicn > ri

RECEIVED

et IGaM3- O\ re2gSEP 21 pula: 4I :
PHC, Qprawelbee ———

QO. Bok INS
ok elas VS Se

Lito =
OF THI

iii ta Pees ae ae
E RETURN ADDRESS, FOLD AF DOTTEO LINE
TAA LTS

HM

 

    
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_

& . 1
Aega\ Mar i : lab Ma tea lt
